El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Los demandantes apelaron una resolución que anuló y dejó sin efecto un embargo que a su instancia fué decretado y trabado en bienes de sus demandados Agustín Hernández, Mena y Juana Lliteras García. - La apelación fué notificada al abogado de éstos, quienes nos piden que la desestimemos por no haber sido notificada también al Tesorero de Puerto Eico, que es otro de los demandados a quien, según se dice, puede perjudicar la resolución que dictemos por virtud de la, apelación.
Según resulta de los papeles que tenemos ante nosotros la demanda original no fué establecida contra el Tesorero de Puerto Eico y fué por virtud de una resolución de excep-ciones previas a la demanda que los demandantes lo inclu-yeron en su demanda enmendada, pero no teniendo esa de-manda ante nosotros no podemos apreciar el interés que pueda tener el Tesorero de Puerto Eico en que no se trabe embargo en los bienes de los otros demandados, ni tampoco de otra manera se nos demuestra que pueda perjudicarle la resolución que dictemos, si es revocatoria. La apelación sólo tiene que ser notificada a la parte a quien pueda afectar nues-tra resolución. Candelas v. Ramírez, 20 D. P. R. 34; Galafar v. Sucesión Morales, 22 D. P. R. 491; Aponte v. Freiría, 19 D. P. R. 1167.

Sin lugar la moción.

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Wolf y Hutchison.